DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112 6th paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,013,004 B2 in view of U.S. Patent No. 4,551,852 A.   Generally, claim 1 of the instant application contains similar limitations to claim 1 of U.S. Patent No. 11,013,044 B2, however the instant application contains the limitation “control information including frequency resource information and cluster information, wherein the cluster information indicates at least a number of clusters” (emphasis added by Examiner).  U.S. Patent No. 4,551,852 A discloses the base radio station BS transmits the number of groups ntp and the group code atp in a control transmission CCI via the control channels CCH allocated to it (col. 4, lines 25-30).  At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmission as taught by U.S. Patent No. 4,551,852 A into the invention of U.S. Patent No. 11,013,044 B2.  The suggestion/motivation would have been to spread the volume of traffic over different control channels of a radio transmission system (U.S. Patent No. 4,551,852 A, col. 1, lines 9-11).  Including the transmission as taught by U.S. Patent No. 4,551,852 A into the invention of U.S. Patent No. 11,013,044 B2 was within the ordinary ability of one of ordinary skill in the art based on the teachings of U.S. Patent No. 4,551,852 A.  See the table below for a mapping of the instant claims to those of U.S. Patent No. 11,013,044 B2 (modified by U.S. Patent No. 4,551,852 A).

Instant	11013004
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6

Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7-8, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2012/0004002 A1 to Nanri et al. (“Nanri”) in view of U.S. Patent No. 4,551,852 A to Grauel et al. (“Grauel”).
As to claim 7, Nanri discloses a communication method (para. 0041) comprising: receiving, from a base station, control information including frequency resource information (fig. 7, terminal; para. 0043, base station transmits P-SCH broadcast, sent to control section, i.e. hence control information; para 0046, from P-SCH, frequency domain mapping determined, i.e. the P-SCH broadcast is frequency resource information) the frequency resource information indicates, in case of a plurality of clusters, a plurality of frequency bands, a size of each of the plurality of frequency bands is a multiple of a product of two or more powers of prime numbers wherein the multiple is 2 or more [Note that this limitation is not given patentable weight as it is a conditional limitation of a method claim due to the presence of “in case of”]; transforming a time signal into a frequency signal with a discrete Fourier transform (DFT) (para. 0042, terminal with DFT, para. 0050, transforms sequence to frequency domain); mapping the frequency signal on one or more frequency band(s) indicated by the control information (para. 0051, Frequency domain mapping section 107 maps the output signal of DFT section 106 to a predetermined region on the frequency axis according to the frequency domain mapping information reported from format number determining section 152; para. 0043, i.e. after receiving P-SCH broadcast to control section); and transmitting a transmission signal generated from the mapped frequency signal (para. 0052, IDFT section 108 performs N.sub.PRE point discrete inverse Fourier transform (IDFT) on the output signal of frequency domain mapping section 107, thereby restores the output signal back to a time domain signal and outputs the output signal to repetition section 109).
Nanri does not expressly disclose and cluster information, wherein the cluster information indicates at least a number of clusters.
Grauel discloses the base radio station BS transmits the number of groups ntp and the group code atp in a control transmission CCI via the control channels CCH allocated to it (col. 4, lines 25-30).  
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the transmission as taught by Grauel into the invention of Nanri.  The suggestion/motivation would have been to spread the volume of traffic over different control channels of a radio transmission system (Grauel, col. 1, lines 9-11).  Including the transmission as taught by Grauel into the invention of Nanri was within the ordinary ability of one of ordinary skill in the art based on the teachings of Grauel.
As to claim 8, Nanri and Grauel further disclose the communication method according to claim 7, wherein the prime numbers are selected in order from a smaller prime number (Note: as this limitation further limits an optional limitation of claim 7 not given patentable weight, Nanri and Grauel disclose the instant claim).  In addition, the same suggestion/motivation of claim 7 applies.
As to claim 12, Nanri and Grauel further disclose the communication method according to claim 7, wherein the multiple is 2 or more (Note: as this limitation further limits an optional limitation of claim 7 not given patentable weight, Nanri and Grauel disclose the instant claim).  In addition, the same suggestion/motivation of claim 7 applies.
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2012/0004002 A1 to Nanri et al. (“Nanri”) in view of U.S. Patent No. 4,551,852 A to Grauel et al. (“Grauel”) and in further view of U.S. Patent No. 7,165,252 B1 to Xu.
As to claim 9, Nanri and Grauel do not expressly disclose the communication method according to claim 7, wherein a first exponent for a first prime number is equal to or greater than a second exponent for a second prime number that is greater than the first prime number.
	Xu discloses exponent upperbound associated with a larger prime number, say exp11, is increased relative to the exponent upperbounds associated with smaller prime numbers, say exp7, exp5, exp3, exp2, while the exponent upperbounds associated with the smaller prime numbers are not smaller than some minimum value (col. 30, lines 35-47).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the prime numbers as taught by Xu into the invention of Nanri and Grauel.  The suggestion/motivation would have been to reduce wasted processor capacity (Xu, col. 30, lines 35-47).  Including the prime numbers as taught by Xu into the invention of Nanri and Grauel was within the ordinary ability of one of ordinary skill in the art based on the teachings of Xu.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2012/0004002 A1 to Nanri et al. (“Nanri”) in view of U.S. Patent No. 4,551,852 A to Grauel et al. (“Grauel”) and in further view of U.S. Patent No. 9,166,753 B2 to Kim et al. (“Kim”).
As to claim 11, Nanri and Grauel does not expressly disclose the communication method according to claim 7, wherein the control information including a number of frequency band(s) and a size of each of the frequency band(s) is received for each transmission of the transmission signal.
	Kim discloses a method for transmitting control information by a network in a mobile communication system supporting FFR (fractional frequency reuse), the method comprising: generating a message including control information indicating: the number of frequency resource groups to which FFR is applied, bandwidth sizes of the frequency resource groups, and a bandwidth ratio between the frequency resource groups (claim 1).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the control information as taught by Kim into the invention of Nanri and Grauel.  The suggestion/motivation would have been to provide fractional frequency reuse in a multi-cellular structure (Kim, col. 1, lines 14-20).  Including the control information as taught by Kim into the invention of Nanri and Grauel was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 1 them “in case of” is given patentable weight as it is an apparatus claim, and thus claim 6, which further modifies the limitations following “in case of” are also given patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463